           Case 19-01074-5-DMW                       Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                     Page 1 of3/08/19
                                                                                                                                                  67 2:51PM

Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF NORTH CAROLINA

Case number (if known)                                                        Chapter you are filing under:
                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                               12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Ashley
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        R
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Gaskins
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-7246
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                              page 1
           Case 19-01074-5-DMW                    Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                   Page 2 of3/08/19
                                                                                                                                             67 2:51PM
Debtor 1   Ashley R Gaskins                                                                           Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 10427 NC Hwy 306S
                                 Arapahoe, NC 28510
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Pamlico
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                        I have another reason.                                         I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
           Case 19-01074-5-DMW                     Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                     Page 3 of3/08/19
                                                                                                                                                67 2:51PM
Debtor 1    Ashley R Gaskins                                                                              Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
           Case 19-01074-5-DMW                     Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                   Page 4 of3/08/19
                                                                                                                                              67 2:51PM
Debtor 1    Ashley R Gaskins                                                                               Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                 Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11          No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).                        Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
           Case 19-01074-5-DMW                       Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                 Page 5 of3/08/19
                                                                                                                                              67 2:51PM
Debtor 1    Ashley R Gaskins                                                                           Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
           Case 19-01074-5-DMW                    Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                  Page 6 of3/08/19
                                                                                                                                            67 2:51PM
Debtor 1    Ashley R Gaskins                                                                        Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.     Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                             individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.     Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                          money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.     State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.   I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                    are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                          1,000-5,000                                25,001-50,000
    you estimate that you           50-99                                         5001-10,000                                50,001-100,000
    owe?
                                    100-199                                       10,001-25,000                              More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                  $1,000,001 - $10 million                   $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                            $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                           $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                         $100,000,001 - $500 million                More than $50 billion

20. How much do you                 $0 - $50,000                                  $1,000,001 - $10 million                   $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                            $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
    to be?
                                    $100,001 - $500,000                           $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                         $100,000,001 - $500 million                More than $50 billion




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                               page 6
           Case 19-01074-5-DMW                  Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                       Page 7 of3/08/19
                                                                                                                                               67 2:51PM
Debtor 1    Ashley R Gaskins                                                                            Case number (if known)

Part 7:    Sign Below

For you                        I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                               If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                               United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                               If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                               document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                               I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                               I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                               bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                               and 3571.
                               /s/ Ashley R Gaskins
                               Ashley R Gaskins                                                  Signature of Debtor 2
                               Signature of Debtor 1

                               Executed on     March 5, 2019                                     Executed on
                                               MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 7
           Case 19-01074-5-DMW                       Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                  Page 8 of3/08/19
                                                                                                                                               67 2:51PM
Debtor 1   Ashley R Gaskins                                                                               Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Lindsay Murphy Parker                                          Date         March 5, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Lindsay Murphy Parker 50894
                                Printed name

                                Gillespie & Murphy PA
                                Firm name

                                P.O. Drawer 888
                                New Bern, NC 28563
                                Number, Street, City, State & ZIP Code

                                Contact phone     (252) 636-2225                             Email address         gmpa@lawyersforchrist.com
                                50894 NC
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 8
        Case 19-01074-5-DMW                              Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                    Page 9 of3/08/19
                                                                                                                                     67 2:51PM

Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
       Case 19-01074-5-DMW                             Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                         Page 10 of3/08/19
                                                                                                                                           67 2:51PM



        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
       Case 19-01074-5-DMW                             Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                        Page 11 of3/08/19
                                                                                                                                          67 2:51PM

        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75        administrative fee                                         factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
       Case 19-01074-5-DMW                             Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                        Page 12 of3/08/19
                                                                                                                                          67 2:51PM

                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
        Case 19-01074-5-DMW                            Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                       Page 13 of3/08/19
                                                                                                                                                         67 2:51PM


 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Ashley R Gaskins
 Debtor 2                                                                                                  1. There is no presumption of abuse
 (Spouse, if filing)
                                                                                                           2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:            Eastern District of North Carolina                        applies will be made under Chapter 7 Means Test
                                                                                                              Calculation (Official Form 122A-2).
 Case number
 (if known)                                                                                                3. The Means Test does not apply now because of
                                                                                                              qualified military service but it could apply later.
                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                   12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                  Column B
                                                                                                       Debtor 1                  Debtor 2 or
                                                                                                                                 non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                                $                        2,080.00       $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                              $                             0.00      $
  4. All  amounts    from  any source which   are regularly  paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                            $                          178.79       $
  5. Net   income   from  operating a business,   profession,  or farm
                                                                          Debtor 1
        Gross receipts (before all deductions)                           $      0.00
        Ordinary and necessary operating expenses                        -$     0.00
        Net monthly income from a business, profession, or farm $               0.00 Copy here -> $                    0.00      $
  6. Net income from rental and other real property
                                                                                  Debtor 1
        Gross receipts (before all deductions)                           $      0.00
        Ordinary and necessary operating expenses                        -$     0.00
        Net monthly income from rental or other real property            $      0.00 Copy here -> $                    0.00      $
                                                                                                       $               0.00      $
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                    page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
       Case 19-01074-5-DMW                             Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                    Page 14 of3/08/19
                                                                                                                                                      67 2:51PM
 Debtor 1     Ashley R Gaskins                                                                         Case number (if known)



                                                                                                   Column A                     Column B
                                                                                                   Debtor 1                     Debtor 2 or
                                                                                                                                non-filing spouse
  8. Unemployment compensation                                                                     $                  0.00      $
       Do not enter the amount if you contend that the amount received was a benefit under
       the Social Security Act. Instead, list it here:
          For you                                          $                    0.00
            For your spouse                                          $
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act.                                                       $                  0.00      $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
             . 2017 Tax Refund (6,682/12)                                                          $              556.83        $
                                                                                                   $                  0.00      $
                  Total amounts from separate pages, if any.                                  +    $                  0.00      $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.             $       2,815.62          +   $                   =   $      2,815.62

                                                                                                                                                Total current monthly
                                                                                                                                                income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                              Copy line 11 here=>            $          2,815.62

              Multiply by 12 (the number of months in a year)                                                                                       x 12
       12b. The result is your annual income for this part of the form                                                                12b. $          33,787.44

  13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.                                 NC

       Fill in the number of people in your household.                       3
       Fill in the median family income for your state and size of household.                                                         13.   $         67,211.00
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
       Case 19-01074-5-DMW                             Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                             Page 15 of3/08/19
                                                                                                                                               67 2:51PM
 Debtor 1    Ashley R Gaskins                                                                     Case number (if known)




 Part 3:       Sign Below
             By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

            X /s/ Ashley R Gaskins
                Ashley R Gaskins
                Signature of Debtor 1
        Date March 5, 2019
             MM / DD / YYYY
             If you checked line 14a, do NOT fill out or file Form 122A-2.
             If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                          page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
       Case 19-01074-5-DMW                             Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                      Page 16 of3/08/19
                                                                                                                                        67 2:51PM
 Debtor 1    Ashley R Gaskins                                                                     Case number (if known)




                                                   Current Monthly Income Details for the Debtor

Debtor Income Details:
Income for the Period 09/01/2018 to 02/28/2019.

Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: Wade Dunbar Agency
Income by Month:
 6 Months Ago:                                    09/2018                 $2,080.00
 5 Months Ago:                                    10/2018                 $2,080.00
 4 Months Ago:                                    11/2018                 $2,080.00
 3 Months Ago:                                    12/2018                 $2,080.00
 2 Months Ago:                                    01/2019                 $2,080.00
 Last Month:                                      02/2019                 $2,080.00
                                 Average per month:                       $2,080.00




Line 4 - Child support income (including foster care and disability)
Source of Income: Child Support
Income by Month:
 6 Months Ago:                                    09/2018                   $184.62
 5 Months Ago:                                    10/2018                   $184.62
 4 Months Ago:                                    11/2018                   $184.62
 3 Months Ago:                                    12/2018                   $180.76
 2 Months Ago:                                    01/2019                   $153.48
 Last Month:                                      02/2019                   $184.62
                                 Average per month:                         $178.79




Line 10 - Income from all other sources
Source of Income: 2017 Tax Refund (6,682/12)
Income by Month:
 6 Months Ago:                                    09/2018                   $556.83
 5 Months Ago:                                    10/2018                   $556.83
 4 Months Ago:                                    11/2018                   $556.83
 3 Months Ago:                                    12/2018                   $556.83
 2 Months Ago:                                    01/2019                   $556.83
 Last Month:                                      02/2019                   $556.83
                                 Average per month:                         $556.83




Non-CMI - Social Security Act Income
Source of Income: SS Disability for daughter
Income by Month:
 6 Months Ago:                                    09/2018                   $703.34
 5 Months Ago:                                    10/2018                   $583.34
 4 Months Ago:                                    11/2018                   $703.34
 3 Months Ago:                                    12/2018                   $703.34
 2 Months Ago:                                    01/2019                   $724.34
 Last Month:                                      02/2019                   $724.34
                                 Average per month:                         $690.34




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                               page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
        Case 19-01074-5-DMW                            Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                         Page 17 of3/08/19
                                                                                                                                                           67 2:51PM



 Fill in this information to identify your case:

 Debtor 1                 Ashley R Gaskins
                          First Name                        Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                  Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                                                    Check if this is an
                                                                                                                                               amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                  4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

              Married
              Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

              No
              Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                                Dates Debtor 2
                                                                 lived there                                                                       lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

              No
              Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

              No
              Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income               Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.           (before deductions
                                                                                    exclusions)                                                    and exclusions)

 From January 1 of current year until                 Wages, commissions,                         $4,160.00           Wages, commissions,
 the date you filed for bankruptcy:                bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                            Operating a business

 For last calendar year:                              Wages, commissions,                       $22,221.28            Wages, commissions,
 (January 1 to December 31, 2018 )                 bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                            Operating a business



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
       Case 19-01074-5-DMW                             Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                         Page 18 of3/08/19
                                                                                                                                                           67 2:51PM
 Debtor 1      Ashley R Gaskins                                                                            Case number (if known)



                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income              Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.          (before deductions
                                                                                    exclusions)                                                   and exclusions)

 For the calendar year before that:                   Wages, commissions,                       $23,496.00            Wages, commissions,
 (January 1 to December 31, 2017 )                 bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                            Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income              Gross income
                                                   Describe below.                  each source                    Describe below.                (before deductions
                                                                                    (before deductions and                                        and exclusions)
                                                                                    exclusions)
 From January 1 of current year until Child support                                                 $338.10
 the date you filed for bankruptcy:


                                                   Social Security                                $1,448.68
                                                   Disability for
                                                   daughter

 For last calendar year:                           Child support                                  $2,211.58
 (January 1 to December 31, 2018 )


                                                   Social Security                                $8,320.08
                                                   Disability for
                                                   daughter

 For the calendar year before that:                Child support                                  $2,211.58
 (January 1 to December 31, 2017 )


                                                   Social Security                                $8,320.08
                                                   Disability for
                                                   daughter


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
       Case 19-01074-5-DMW                             Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                       Page 19 of3/08/19
                                                                                                                                                         67 2:51PM
 Debtor 1      Ashley R Gaskins                                                                            Case number (if known)




            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you        Was this payment for ...
                                                                                                     paid            still owe
       American Honda Finance                                    Monthly                          $474.55          $18,619.00           Mortgage
       Attn: Managing Agent                                                                                                             Car
       Po Box 168088                                                                                                                    Credit Card
       Irving, TX 75016                                                                                                                 Loan Repayment
                                                                                                                                        Suppliers or vendors
                                                                                                                                        Other


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Ashley R Gaskins vs. Jobie                                Child                      Craven County                               Pending
       Gaskins                                                   Support/payment                                                        On appeal
                                                                 of medical, etc                                                        Concluded



10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
       Case 19-01074-5-DMW                             Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                        Page 20 of3/08/19
                                                                                                                                                          67 2:51PM
 Debtor 1      Ashley R Gaskins                                                                            Case number (if known)



11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
        No
        Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?
            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
        No
        Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                    Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
        No
        Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                         Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your         Value of property
       how the loss occurred                                                                                                  loss                              lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment                Amount of
       Address                                                       transferred                                              or transfer was              payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Gillespie & Murphy PA                                         Attorney Fees - $1,500.00                                1/23/2019                   $1,868.00
       P.O. Drawer 888                                               Filing Fee - $335.00
       New Bern, NC 28563                                            Credit Report - $33.00
       gmpa@lawyersforchrist.com




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
       Case 19-01074-5-DMW                             Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                       Page 21 of3/08/19
                                                                                                                                                         67 2:51PM
 Debtor 1      Ashley R Gaskins                                                                            Case number (if known)



17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment               Amount of
       Address                                                       transferred                                              or transfer was             payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
         Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or         Date transfer was
       Address                                                       property transferred                       payments received or debts       made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
        No
        Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                           Date Transfer was
                                                                                                                                                 made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
         Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was              Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,             before closing or
       Code)                                                                                                            moved, or                          transfer
                                                                                                                        transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?            Describe the contents                   Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                                have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access            Describe the contents                   Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                        have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
       Case 19-01074-5-DMW                             Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                          Page 22 of3/08/19
                                                                                                                                                            67 2:51PM
 Debtor 1      Ashley R Gaskins                                                                                 Case number (if known)



 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                             Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you          Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you          Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                    Status of the
       Case Number                                                   Name                                                                             case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                A member of a limited liability company (LLC) or limited liability partnership (LLP)
                A partner in a partnership
                An officer, director, or managing executive of a corporation
                An owner of at least 5% of the voting or equity securities of a corporation




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
       Case 19-01074-5-DMW                             Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                     Page 23 of3/08/19
                                                                                                                                                       67 2:51PM
 Debtor 1      Ashley R Gaskins                                                                            Case number (if known)



            No. None of the above applies. Go to Part 12.
            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business             Employer Identification number
       Address                                                                                                   Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                 Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case 19-01074-5-DMW                            Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                               Page 24 of3/08/19
                                                                                                                                                 67 2:51PM
 Debtor 1      Ashley R Gaskins                                                                            Case number (if known)




 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Ashley R Gaskins
 Ashley R Gaskins                                                        Signature of Debtor 2
 Signature of Debtor 1

 Date     March 5, 2019                                                  Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person        . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
        Case 19-01074-5-DMW                            Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                                Page 25 of3/08/19
                                                                                                                                                                  67 2:51PM
 Fill in this information to identify your case and this filing:

 Debtor 1                   Ashley R Gaskins
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse, if filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NORTH CAROLINA

 Case number                                                                                                                                                Check if this is an
                                                                                                                                                            amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                     12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.
        Yes. Where is the property?

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1      Make:       Honda                                   Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
           Model:      CR-V                                          Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
           Year:       2016                                          Debtor 2 only                                            Current value of the      Current value of the
           Approximate mileage:                40,000                Debtor 1 and Debtor 2 only                               entire property?          portion you own?
           Other information:                                        At least one of the debtors and another
          VIN: 2HKRM3H76GH547429
          FMV: $21,925.00                                            Check if this is community property                              $21,925.00                 $21,925.00
          Purchased:9/8/2016                                         (see instructions)

          Price: 29,372.97
          Ownership: D1


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $21,925.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                    Current value of the
                                                                                                                                                      portion you own?
                                                                                                                                                      Do not deduct secured
                                                                                                                                                      claims or exemptions.

Official Form 106A/B                                                         Schedule A/B: Property                                                                       page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
       Case 19-01074-5-DMW                             Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                            Page 26 of3/08/19
                                                                                                                                              67 2:51PM
 Debtor 1       Ashley R Gaskins                                                                    Case number (if known)

6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
        No
        Yes. Describe.....

7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    2 Ipads & Mac desktop                                                                                        $1,000.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Clothing & Personal items                                                                                      $200.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    Jewelry                                                                                                      $1,000.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                    Pets
                                    No Value                                                                                                           $0.00


14. Any other personal and household items you did not already list, including any health aids you did not list
     No
        Yes. Give specific information.....

                                    Any and all miscellaneous household goods and personal items
                                    listed herein.                                                                                               $2,800.00



Official Form 106A/B                                                 Schedule A/B: Property                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
       Case 19-01074-5-DMW                                           Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                    Page 27 of3/08/19
                                                                                                                                                                    67 2:51PM
 Debtor 1         Ashley R Gaskins                                                                                            Case number (if known)


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                           $5,000.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                            Current value of the
                                                                                                                                                        portion you own?
                                                                                                                                                        Do not deduct secured
                                                                                                                                                        claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                 Cash
                                                                                                                                 $5.22 from
                                                                                                                                 wages
                                                                                                                                 $5,000.00
                                                                                                                                 from 2018 tax
                                                                                                                                 refund                              $5,005.22


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:

                                                                                                  NFCU
                                              17.1.       Checking                                Zero balance                                                             $0.00


                                                                                                  NFCU
                                              17.2.       Savings                                 Zero balance                                                             $0.00


                                                                                                  PayPal
                                              17.3.                                               Zero balance                                                             $0.00



                                              17.4.       Checking                                Wells Fargo                                                          $504.04


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                             % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No

Official Form 106A/B                                                                       Schedule A/B: Property                                                          page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
       Case 19-01074-5-DMW                              Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                    Page 28 of3/08/19
                                                                                                                                                       67 2:51PM
 Debtor 1         Ashley R Gaskins                                                                            Case number (if known)

        Yes. List each account separately.
                                Type of account:                            Institution name:

                                                                            SEP through Pamlico Pharmacy                                                $8,400.00


                                                                            401(k) through Walmart                                                      $3,973.00


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                            Current value of the
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



                                                         The debtor(s) reserve the right to amend
                                                             these schedules to include and
                                                             exempt as permitted by law, any
                                                             pre-petition claims or assets the
                                                             debtor(s) may have, the existence of
                                                             which are discovered post-petition.                                                        Unknown


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......




Official Form 106A/B                                                   Schedule A/B: Property                                                                 page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
       Case 19-01074-5-DMW                                  Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                                     Page 29 of3/08/19
                                                                                                                                                                            67 2:51PM
 Debtor 1        Ashley R Gaskins                                                                                                Case number (if known)

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                               Surrender or refund
                                                                                                                                                                 value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
      No
        Yes. Describe each claim.........

                                                          The debtor(s) reserve the right to amend these schedules to
                                                          include and exempt as permitted by law, any pre-petition
                                                          claims or assets the debtor(s) may have, the existence of
                                                          which are discovered post-petition.                                                                                Unknown


35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................           $17,882.26


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........

Official Form 106A/B                                                           Schedule A/B: Property                                                                              page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
        Case 19-01074-5-DMW                                    Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                                        Page 30 of3/08/19
                                                                                                                                                                                  67 2:51PM
 Debtor 1         Ashley R Gaskins                                                                                                      Case number (if known)

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                          $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                          $0.00
 56. Part 2: Total vehicles, line 5                                                                           $21,925.00
 57. Part 3: Total personal and household items, line 15                                                       $5,000.00
 58. Part 4: Total financial assets, line 36                                                                  $17,882.26
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $44,807.26              Copy personal property total              $44,807.26

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                            $44,807.26




Official Form 106A/B                                                               Schedule A/B: Property                                                                               page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                           Best Case Bankruptcy
        Case 19-01074-5-DMW                            Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                    Page 31 of3/08/19
                                                                                                                                                      67 2:51PM
 Fill in this information to identify your case:

 Debtor 1                 Ashley R Gaskins
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      2016 Honda CR-V 40,000 miles                                   $21,925.00                                  $3,500.00     N.C. Gen. Stat. §
      VIN: 2HKRM3H76GH547429                                                                                                   1C-1601(a)(3)
      FMV: $21,925.00                                                                      100% of fair market value, up to
      Purchased:9/8/2016                                                                   any applicable statutory limit
      Price: 29,372.97
      Ownership: D1
      Line from Schedule A/B: 3.1

      2 Ipads & Mac desktop                                           $1,000.00                                  $1,000.00     N.C. Gen. Stat. § 1C-1601(a)(4)
      Line from Schedule A/B: 7.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Clothing & Personal items                                           $200.00                                  $200.00     N.C. Gen. Stat. § 1C-1601(a)(4)
      Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Jewelry                                                         $1,000.00                                  $1,000.00     N.C. Gen. Stat. § 1C-1601(a)(4)
      Line from Schedule A/B: 12.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
       Case 19-01074-5-DMW                             Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                       Page 32 of3/08/19
                                                                                                                                                         67 2:51PM
 Debtor 1    Ashley R Gaskins                                                                            Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Any and all miscellaneous household                              $2,800.00                                  $2,800.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     goods and personal items listed
     herein.                                                                               100% of fair market value, up to
     Line from Schedule A/B: 14.1                                                          any applicable statutory limit

     Cash                                                             $5,005.22                                       $5.22       N.C. Gen. Stat. § 1-362
     $5.22 from wages
     $5,000.00 from 2018 tax refund                                                        100% of fair market value, up to
     Line from Schedule A/B: 16.1                                                          any applicable statutory limit

     Cash                                                             $5,005.22                                  $5,000.00        N.C. Gen. Stat. § 1C-1601(a)(2)
     $5.22 from wages
     $5,000.00 from 2018 tax refund                                                        100% of fair market value, up to
     Line from Schedule A/B: 16.1                                                          any applicable statutory limit

     Checking: Wells Fargo                                               $504.04                                   $504.04        N.C. Gen. Stat. § 1-362
     Line from Schedule A/B: 17.4
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     SEP through Pamlico Pharmacy                                     $8,400.00                                  $8,400.00        N.C. Gen. Stat. § 1C-1601(a)(9)
     Line from Schedule A/B: 21.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     401(k) through Walmart                                           $3,973.00                                  $3,973.00        N.C. Gen. Stat. § 1C-1601(a)(9)
     Line from Schedule A/B: 21.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     The debtor(s) reserve the right to                               Unknown                                                     N.C. Gen. Stat. § 1C-1601(a)(2)
     amend these schedules to include
     and exempt as permitted by law, any                                                   100% of fair market value, up to
     pre-petition claims or assets the                                                     any applicable statutory limit
     debtor(s) may have, the existence of
     which are discovered post-petition.
     Line from Schedule A/B: 28.1

     The debtor(s) reserve the right to                               Unknown                                                     N.C. Gen. Stat. § 1C-1601(a)(8)
     amend these schedules to include
     and exempt as permitted by law, any                                                   100% of fair market value, up to
     pre-petition claims or assets the                                                     any applicable statutory limit
     debtor(s) may have, the existence of
     which are discovered post-petition.
     Line from Schedule A/B: 34.1


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
       Case 19-01074-5-DMW                             Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                           Page 33 of3/08/19
                                                                                                                                             67 2:51PM
Rev. 3/2016
                                                                  UNITED STATES BANKRUPTCY COURT
                                                                 EASTERN DISTRICT OF NORTH CAROLINA

 IN THE MATTER OF:                                                                                                   CASE NUMBER:
 Ashley R Gaskins
             Debtor(s).


                                                           SCHEDULE C-1 - PROPERTY CLAIMED AS EXEMPT

         I,  Ashley R Gaskins         , claim the following property as exempt pursuant to 11 U.S.C. § 522 and the laws of the State of North Carolina,
and nonbankruptcy Federal law: (Attach additional sheets if necessary).

           1. NCGS 1C-1601(a)(1) (NC Const., Article X, Section 2) REAL OR PERSONAL PROPERTY USED AS A RESIDENCE OR BURIAL PLOT
(The exemption is not to exceed $35,000; however, an unmarried debtor who is 65 years of age or older is entitled to retain an aggregate interest in the
property not to exceed $60,000 in value so long as the property was previously owned by the debtor as a tenant by the entireties or as a joint tenant with
rights of survivorship and the former co-owner of the property is deceased, in which case the debtor must specify his/her age and the name of the former
co-owner, if a child use initials only, of the property below).

                                               Owner
                                               (D1)Debtor 1                                 Amount of
 Description of Property                Market (D2)Debtor 2 Mortgage Holder                 Mortgage                 Net       Value Claimed as Exempt
 and Address                             Value (J)Joint     or Lien Holder                    or Lien              Value Pursuant to NCGS 1C-1601(a)(1)
 -NONE-

 Debtor's Age:
 Name of former co-owner:

                                               VALUE OF REAL ESTATE CLAIMED AS EXEMPT PURSUANT TO NCGS 1C-1601(a)(1): $                                0.00

            2. NCGS 1C-1601(a)(3) MOTOR VEHICLE (The exemption in one vehicle is not to exceed $3,500).

                                               Owner
                                               (D1)Debtor 1
 Model, Year                            Market (D2)Debtor 2                                 Amount of                Net       Value Claimed as Exempt
 Style of Auto                           Value (J)Joint     Lien Holder                         Lien               Value Pursuant to NCGS 1C-1601(a)(3)
 2016 Honda CR-V                   21,925.00                         American Honda        18,619.00          3,306.00                           3,500.00
 40,000 miles                                                        Finance
 VIN:
 2HKRM3H76GH547
 429
 FMV: $21,925.00
 Purchased:9/8/2016
 Price: 29,372.97
 Ownership: D1

                                           VALUE OF MOTOR VEHICLE CLAIMED AS EXEMPT PURSUANT TO NCGS 1C-1601(a)(3): $                            3,500.00

         3. NCGS 1C-1601(a)(4) (NC Const., Article X, Section 1) PERSONAL OR HOUSEHOLD GOODS (The debtor's aggregate interest is not to
exceed $5,000 plus $1,000 for each dependent of the debtor, not to exceed $4,000 total for dependents). The number of dependents for exemption
purposes is 2 .

                                                        Owner
                                                        (D1)Debtor 1                                                                  Claimed as Exempt
 Description                                     Market (D2)Debtor 2       Lien                         Amount                  Net    Pursuant to NCGS
 of Property                                      Value (J)Joint           Holder                        of Lien              Value        1C-1601(a)(4)
 2 Ipads & Mac
 desktop                                      1,000.00                                                                    1,000.00               1,000.00
 Any and all
 miscellaneous
 household goods
 and personal items
 listed herein.                               2,800.00                                                                    2,800.00               2,800.00
 Clothing & Personal
 items                                          200.00                                                                      200.00                 200.00
 Jewelry                                      1,000.00                                                                    1,000.00               1,000.00

                                                                      VALUE CLAIMED AS EXEMPT PURSUANT TO NCGS 1C-1601(a)(4): $                  5,000.00

Schedule C-1 - Property Claimed as Exempt - 3/2016
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
       Case 19-01074-5-DMW                             Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                        Page 34 of3/08/19
                                                                                                                                          67 2:51PM


            4. NCGS 1C-1601(a)(5) TOOLS OF TRADE (The debtor's aggregate interest is not to exceed $2,000 in value).

                                               Owner
                                               (D1)Debtor 1
                                        Market (D2)Debtor 2 Lien                              Amount of         Net       Value Claimed as Exempt
 Description                             Value (J)Joint     Holder                                Lien        Value Pursuant to NCGS 1C-1601(a)(5)
 -NONE-

                                                                     VALUE CLAIMED AS EXEMPT PURSUANT TO NCGS 1C-1601(a)(5): $                       0.00

            5. NCGS 1C-1601(a)(6) LIFE INSURANCE (NC Const., Article X, Section 5).

                                                                                                                                                    Cash
 Description\Insured\Last Four Digits of Policy Number\Beneficiary(if child, initials only)                                                         Value
 -NONE-

            6. NCGS 1C-1601(a)(7) PROFESSIONALLY PRESCRIBED HEALTH AIDS (For Debtor or Debtor's Dependents, no limit on value).

 Description
 -NONE-

        7. NCGS 1C-1601(a)(8) COMPENSATION FOR PERSONAL INJURY, INCLUDING COMPENSATION FROM PRIVATE DISABILITY
POLICIES OR ANNUITIES, OR COMPENSATION FOR DEATH OF A PERSON UPON WHOM THE DEBTOR WAS DEPENDENT FOR SUPPORT.
COMPENSATION NOT EXEMPT FROM RELATED LEGAL, HEALTH OR FUNERAL EXPENSE.

 Description AND Source of Compensation, Including Name (If child, initials only) & Last Four Digits of Account Number of any Disability Policy/Annuity
 The debtor(s) reserve the right to amend these schedules to include and exempt as permitted by law, any pre-petition claims
 or assets the debtor(s) may have, the existence of which are discovered post-petition.

         8. NCGS 1C-1601(a)(2) ANY PROPERTY (Debtor's aggregate interest in any property is not to exceed $5,000 in value of any unused
exemption amount to which the debtor is entitled under NCGS 1C-1601(a)(1)).

                                               Owner
                                               (D1)Debtor 1
 Description of Property                Market (D2)Debtor 2 Lien                                Amount          Net       Value Claimed as Exempt
 and Address                             Value (J)Joint     Holder                               of Lien      Value Pursuant to NCGS 1C-1601(a)(2)
 Cash                               5,000.00                                                               5,000.00                            5,000.00
 $5.22 from wages
 $5,000.00 from
 2018 tax refund
 The debtor(s)                    Unknown                                                                  Unknown                                   0.00
 reserve the right to
 amend these
 schedules to
 include and exempt
 as permitted by
 law, any
 pre-petition claims
 or assets the
 debtor(s) may
 have, the existence
 of which are
 discovered
 post-petition.

                                                                     VALUE CLAIMED AS EXEMPT PURSUANT TO NCGS 1C-1601(a)(2): $                 5,000.00

          9. NCGS 1C-1601(a)(9) and 11 U.S.C. § 522 INDIVIDUAL RETIREMENT PLANS & RETIREMENT FUNDS, as defined in the Internal
Revenue Code, and any plan treated in the same manner as an individual retirement plan, including individual retirement accounts and Roth retirement
accounts as described in §§ 408(a) and 408A of the Internal Revenue Code, individual retirement annuities as described in § 408(b) of the Internal
Revenue Code, accounts established as part of a trust described in § 408(c) of the Internal Revenue Code, and funds in an account exempt from
taxation under § 401, 403, 408, 408A, 414, 457, or 510(a) of the Internal Revenue Code. For purposes of this subdivision, "Internal Revenue Code"
means Code as defined in G.S. 105-228.90.

 Type of Account\Location of Account\Last Four Digits of Account Number
Schedule C-1 - Property Claimed as Exempt - 3/2016                                                                                                 Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
       Case 19-01074-5-DMW                             Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                               Page 35 of3/08/19
                                                                                                                                                 67 2:51PM

 Type of Account\Location of Account\Last Four Digits of Account Number
 401(k) through Walmart
 SEP through Pamlico Pharmacy

           10. NCGS 1C-1601(a)(10) FUNDS IN A COLLEGE SAVINGS PLAN, as qualified under § 529 of the Internal Revenue Code, and that are not
otherwise excluded from the estate pursuant to 11 U.S.C. §§ 541(b)(5)-(6), (e), not to exceed a cumulative limit of $25,000. If funds were placed in a
college savings plan within the 12 months prior to filing, the contributions must have been made in the ordinary course of the debtor's financial affairs
and must have been consistent with the debtor's past pattern of contributions. The exemption applies to funds for a child of the debtor that will actually be
used for the child's college or university expenses.

 College Savings Plan\Last Four Digits of Account Number\Value\Initials of Child Beneficiary
 -NONE-

        11. NCGS 1C-1601(a)(11) RETIREMENT BENEFITS UNDER THE RETIREMENT PLANS OF OTHER STATES AND GOVERNMENTAL
UNITS OF OTHER STATES (The debtor's interest is exempt only to the extent that these benefits are exempt under the laws of the state or
governmental unit under which the benefit plan is established).

 Name of Retirement Plan\State Governmental Unit\Last Four Digits of Identifying Number
 -NONE-

         12. NCGS 1C-1601(a)(12) ALIMONY, SUPPORT, SEPARATE MAINTENANCE, AND CHILD SUPPORT PAYMENTS OR FUNDS THAT
HAVE BEEN RECEIVED OR TO WHICH THE DEBTOR IS ENTITLED (The debtor's interest is exempt to the extent the payments or funds are
reasonably necessary for the support of the debtor or any dependent of the debtor).

 Type of Support\Amount\Location of Funds
 -NONE-

         13. TENANCY BY THE ENTIRETY. The following property is claimed as exempt pursuant to 11 U.S.C. § 522 and the law of the State of
North Carolina pertaining to property held as tenants by the entirety.

 Description of                                 Market Lien                                                           Amount                                  Net
 Property and Address                            Value Holder                                                          of Lien                              Value
 -NONE-

                                                                                                      VALUE CLAIMED AS EXEMPT: $                             0.00

            14. NORTH CAROLINA PENSION FUND EXEMPTIONS

           -NONE-

            15. OTHER EXEMPTIONS CLAIMED UNDER LAWS OF THE STATE OF NORTH CAROLINA

           Debtor earnings necessary to support family (all earnings from last 60 days), N.C. Gen. Stat.
 a.        § 1-362                                                                                                                                           5.22
           Debtor earnings necessary to support family (all earnings from last 60 days), N.C. Gen. Stat.
 b.        § 1-362                                                                                                                                       504.04


            16. FEDERAL PENSION FUND EXEMPTIONS

           -NONE-

            17. OTHER EXEMPTIONS CLAIMED UNDER NONBANKRUPTCY FEDERAL LAW

           -NONE-

            18. RECENT PURCHASES

            (a). List tangible personal property purchased by the debtor within ninety (90) days of the filing of the bankruptcy petition.

                                                                     Market Lien                                                     Amount                   Net
 Description                                                          Value Holder                                                    of Lien               Value
 -NONE-



Schedule C-1 - Property Claimed as Exempt - 3/2016                                                                                                         Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
       Case 19-01074-5-DMW                             Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                             Page 36 of3/08/19
                                                                                                                                               67 2:51PM


          (b). List any tangible personal property from 18(a) that is directly traceable to the liquidation or conversion of property that may be exempt and
that was not acquired by transferring or using additional property.

 Description of Replacement Property                                 Description of Property Liquidated or Converted that May Be Exempt



            19. The debtor's property is subject to the following claims:

 a.          Of the United States or its agencies as provided by federal law.
 b.          Of the State of North Carolina or its subdivisions for taxes, appearance bonds or fiduciary bonds;
 c.          Of a lien by a laborer for work done and performed for the person claiming the exemption, but only as to the specific property affected.
 d.          Of a lien by a mechanic for work done on the premises, but only as to the specific property affected.
 e.          For payment of obligations contracted for the purchase of specific real property affected.
 f.          For contractual security interests in specific property affected; provided, that the exemptions shall apply to the debtor's household goods
             notwithstanding any contract for a nonpossessory, nonpurchase money security interest in any such goods.
 g.          For statutory liens, on the specific property affected, other than judicial liens.
 h.          For child support, alimony or distributive award order pursuant to Chapter 50 of the General Statutes of North Carolina.
 i.          For criminal restitution orders docketed as civil judgments pursuant to G.S. 15A-1340.38.
 j.          Debts of a kind specified in 11 U.S.C. § 523(a)(1) (certain taxes), (5) (domestic support obligations).
 k.          Debts of a kind specified in 11 U.S.C. § 522(c).

                                         Nature of                          Amount of Description of                                  Value                 Net
 Claimant                                Claim                                 Claim Property                                    of Property              Value
 -NONE-

         None of the property listed in paragraph 18(a), except qualified replacement property under 18(b), has been included in this claim of
exemptions.


            None of the claims listed in paragraph 19 is subject to this claim of exemptions.


          I declare that to the extent any exemptions I have claimed appear on its face to exceed the amount allowed by the applicable statute, I claim
only the maximum amount allowed by statute.




Schedule C-1 - Property Claimed as Exempt - 3/2016                                                                                                        Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
       Case 19-01074-5-DMW                             Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                         Page 37 of3/08/19
                                                                                                                                           67 2:51PM


                                    UNSWORN DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF INDIVIDUAL
                                               TO SCHEDULE C-1 - PROPERTY CLAIMED AS EXEMPT

          I,    Ashley R Gaskins          , declare under penalty of perjury that I have read the foregoing Schedule C-1 - Property Claimed as Exempt,
consisting of 5 sheets, and that they are true and correct to the best of my knowledge, information and belief.




 Executed on: March 5, 2019                                                  /s/ Ashley R Gaskins
                                                                             Ashley R Gaskins
                                                                                                               Debtor




Schedule C-1 - Property Claimed as Exempt - 3/2016                                                                                                 Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
         Case 19-01074-5-DMW                           Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                            Page 38 of3/08/19
                                                                                                                                                              67 2:51PM
 Fill in this information to identify your case:

 Debtor 1                   Ashley R Gaskins
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     American Honda Finance                   Describe the property that secures the claim:                 $18,619.00               $21,925.00                     $0.00
         Creditor's Name                          2016 Honda CR-V 40,000 miles
                                                  VIN: 2HKRM3H76GH547429
                                                  FMV: $21,925.00
                                                  Purchased:9/8/2016
                                                  Price: 29,372.97
         Attn: Managing Agent                     Ownership: D1
                                                  As of the date you file, the claim is: Check all that
         Po Box 168088                            apply.
         Irving, TX 75016                             Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   PMSI - Retain/Reaffirm as to original contract
       community debt

 Date debt was incurred                                    Last 4 digits of account number



   Add the dollar value of your entries in Column A on this page. Write that number here:                                $18,619.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                               $18,619.00

 Part 2:       List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
        Case 19-01074-5-DMW                             Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                                   Page 39 of3/08/19
                                                                                                                                                                      67 2:51PM
 Fill in this information to identify your case:

 Debtor 1                   Ashley R Gaskins
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.
 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          American Express                                        Last 4 digits of account number         3243                                                        $2,996.00
              Nonpriority Creditor's Name
              Attn: Officer                                                                                   Opened 12/17 Last Active
              Po Box 981540                                           When was the debt incurred?             2/12/19
              El Paso, TX 79998
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

                  Debtor 1 only                                           Contingent
                  Debtor 2 only                                           Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                     Other. Specify   Credit Card




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              28316                                                Best Case Bankruptcy
       Case 19-01074-5-DMW                             Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                              Page 40 of3/08/19
                                                                                                                                                                67 2:51PM
 Debtor 1 Ashley R Gaskins                                                                               Case number (if known)

 4.2      Barclays Bank Delaware                                     Last 4 digits of account number       0922                                                $4,858.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                                                             Opened 07/17 Last Active
          Po Box 8801                                                When was the debt incurred?           1/03/19
          Wilmington, DE 19899
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.3      Citicards Cbna                                             Last 4 digits of account number       3506                                                  $186.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                                                             Opened 12/17 Last Active
          Po Box 6077                                                When was the debt incurred?           2/10/19
          Sioux Falls, SD 57117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.4      Comenity Bank/Victoria Secret                              Last 4 digits of account number       5137                                                  $482.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                                                             Opened 05/18 Last Active
          Po Box 182125                                              When was the debt incurred?           12/28/18
          Columbus, OH 43218
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
       Case 19-01074-5-DMW                             Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                              Page 41 of3/08/19
                                                                                                                                                                67 2:51PM
 Debtor 1 Ashley R Gaskins                                                                               Case number (if known)

 4.5      Discover Financial                                         Last 4 digits of account number       8549                                              $12,566.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                                                             Opened 05/13 Last Active
          P O Box 3025                                               When was the debt incurred?           1/01/19
          New Albany, OH 43054
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.6      Navy Federal Credit Union                                  Last 4 digits of account number       4281                                              $20,451.00
          Nonpriority Creditor's Name
          Attn: Officer                                                                                    Opened 07/17 Last Active
          Po Box 3000                                                When was the debt incurred?           1/31/19
          Merrifield, VA 22119
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Unsecured


 4.7      Navy Federal Credit Union                                  Last 4 digits of account number       6856                                              $19,020.00
          Nonpriority Creditor's Name
          Attn: Officer                                                                                    Opened 07/14 Last Active
          Po Box 3000                                                When was the debt incurred?           1/03/19
          Merrifield, VA 22119
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
       Case 19-01074-5-DMW                             Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                              Page 42 of3/08/19
                                                                                                                                                                67 2:51PM
 Debtor 1 Ashley R Gaskins                                                                               Case number (if known)

 4.8       Synchrony Bank                                            Last 4 digits of account number       5523                                                $2,078.00
           Nonpriority Creditor's Name
           Attn: Managing Agent                                                                            Opened 12/17 Last Active
           Po Box 965060                                             When was the debt incurred?           1/04/19
           Orlando, FL 32896
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Charge Account / Amazon

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                           0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                      62,637.00

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                      62,637.00




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case 19-01074-5-DMW                           Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                Page 43 of3/08/19
                                                                                                                                                    67 2:51PM
 Fill in this information to identify your case:

 Debtor 1                  Ashley R Gaskins
                           First Name                         Middle Name            Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       Progressive Leasing                                                        Lease agreement for a Bowflex. Debtor will assume and
               Attention: Managing Agent                                                  continue to pay $208.00 monthly.
               10619 S Jordan Gateway Suite 100
               South Jordan, UT 84095

     2.2       Rankin & Fiume Orthodontics                                                Contract for braces. Debtor will assume and continue to
               Attn: Managing Agent                                                       pay $202.00 monthly.
               602 McCarthy Blvd
               New Bern, NC 28562




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
        Case 19-01074-5-DMW                                Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                    Page 44 of3/08/19
                                                                                                                                          67 2:51PM
 Fill in this information to identify your case:

 Debtor 1                   Ashley R Gaskins
                            First Name                            Middle Name       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                            Middle Name       Last Name


 United States Bankruptcy Court for the:                 EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:

    3.1                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                      ZIP Code




    3.2                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                      ZIP Code




Official Form 106H                                                              Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
       Case 19-01074-5-DMW                        Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                 Page 45 of3/08/19
                                                                                                                                              67 2:51PM



Fill in this information to identify your case:

Debtor 1                      Ashley R Gaskins

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF NORTH CAROLINA

Case number                                                                                              Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
                                                                      Not employed                               Not employed
       information about additional
       employers.
                                             Occupation            Insurance Agent
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Wade Dunbar Agency

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?         1 year 5 months

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1      For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.     $        2,080.00     $               N/A

3.     Estimate and list monthly overtime pay.                                              3.    +$             0.00    +$              N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.     $      2,080.00           $         N/A




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
      Case 19-01074-5-DMW                    Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                     Page 46 of3/08/19
                                                                                                                                             67 2:51PM


Debtor 1    Ashley R Gaskins                                                                      Case number (if known)



                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse
      Copy line 4 here                                                                     4.         $      2,080.00       $             N/A

5.    List all payroll deductions:
      5a.   Tax, Medicare, and Social Security deductions                                  5a.        $        274.10       $               N/A
      5b.   Mandatory contributions for retirement plans                                   5b.        $          0.00       $               N/A
      5c.   Voluntary contributions for retirement plans                                   5c.        $          0.00       $               N/A
      5d.   Required repayments of retirement fund loans                                   5d.        $          0.00       $               N/A
      5e.   Insurance                                                                      5e.        $        130.80       $               N/A
      5f.   Domestic support obligations                                                   5f.        $          0.00       $               N/A
      5g.   Union dues                                                                     5g.        $          0.00       $               N/A
      5h.   Other deductions. Specify:                                                     5h.+       $          0.00 +     $               N/A
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            404.90       $               N/A
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          1,675.10       $               N/A
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $              0.00   $               N/A
      8b. Interest and dividends                                                           8b.        $              0.00   $               N/A
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $        178.79       $               N/A
      8d. Unemployment compensation                                                        8d.        $          0.00       $               N/A
      8e. Social Security                                                                  8e.        $          0.00       $               N/A
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:    Social Security Disability for daughter                           8f.  $              724.34   $                   N/A
      8g. Pension or retirement income                                                     8g. $                 0.00   $                   N/A
      8h. Other monthly income. Specify:                                                   8h.+ $                0.00 + $                   N/A

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $            903.13       $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              2,578.23 + $           N/A = $          2,578.23
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                  0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                       12.   $         2,578.23
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: Per "Mort Ranta v. Gorman, 4th Cir, July 1, 2013" social security income shown above is being
                             committed by the debtor(s) for living expenses.
                             No expected changes anticipated




Official Form 106I                                                     Schedule I: Your Income                                                     page 2
     Case 19-01074-5-DMW                          Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                      Page 47 of3/08/19
                                                                                                                                                   67 2:51PM



Fill in this information to identify your case:

Debtor 1                 Ashley R Gaskins                                                                  Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF NORTH CAROLINA                                         MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                            Daughter                             5                   Yes
                                                                                                                                            No
                                                                                   Daughter                             7                   Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             750.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                                0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                                0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                                0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                                0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                                0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
      Case 19-01074-5-DMW                        Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                            Page 48 of3/08/19
                                                                                                                                                        67 2:51PM


Debtor 1      Ashley R Gaskins                                                                          Case number (if known)

6.     Utilities:
       6a. Electricity, heat, natural gas                                                     6a. $                                                 100.00
       6b. Water, sewer, garbage collection                                                   6b. $                                                   0.00
       6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 200.00
       6d. Other. Specify:                                                                    6d. $                                                   0.00
7.     Food and housekeeping supplies                                                           7. $                                                200.00
8.     Childcare and children’s education costs                                                 8. $                                                300.00
9.     Clothing, laundry, and dry cleaning                                                      9. $                                                  0.00
10.    Personal care products and services                                                    10. $                                                 100.00
11.    Medical and dental expenses                                                            11. $                                                  80.00
12.    Transportation. Include gas, maintenance, bus or train fare.
       Do not include car payments.                                                           12. $                                                 200.00
13.    Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  20.00
14.    Charitable contributions and religious donations                                       14. $                                                   0.00
15.    Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.
       15a. Life insurance                                                                  15a. $                                                    0.00
       15b. Health insurance                                                                15b. $                                                    0.00
       15c. Vehicle insurance                                                               15c. $                                                   86.00
       15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.    Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                               16. $                                                    0.00
17.    Installment or lease payments:
       17a. Car payments for Vehicle 1                                                      17a. $                                                  474.55
       17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
       17c. Other. Specify: Progressive Leasing                                             17c. $                                                  208.00
       17d. Other. Specify: Rankin & Fiume Orthodontics                                     17d. $                                                  202.00
18.    Your payments of alimony, maintenance, and support that you did not report as
       deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.    Other payments you make to support others who do not live with you.                         $                                                   0.00
       Specify:                                                                               19.
20.    Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
       20a. Mortgages on other property                                                     20a. $                                                    0.00
       20b. Real estate taxes                                                               20b. $                                                    0.00
       20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
       20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
       20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.    Other: Specify:    Pets/Vets                                                           21. +$                                                 50.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                      $                       2,970.55
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                              $
       22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       2,970.55
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                       23a. $                               2,578.23
    23b. Copy your monthly expenses from line 22c above.                                                    23b. -$                              2,970.55

       23c. Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c. $                                -392.32

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
       For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
       modification to the terms of your mortgage?
          No.
          Yes.             Explain here: Debtor rents from mom, no written agreement.




Official Form 106J                                                   Schedule J: Your Expenses                                                                     page 2
        Case 19-01074-5-DMW                                 Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                                       Page 49 of3/08/19
                                                                                                                                                                              67 2:51PM
 Fill in this information to identify your case:

 Debtor 1                   Ashley R Gaskins
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              44,807.26

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $              44,807.26

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $              18,619.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $              62,637.00


                                                                                                                                     Your total liabilities $                81,256.00


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                2,578.23

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                2,970.55

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                the court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                    page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
       Case 19-01074-5-DMW                             Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                           Page 50 of3/08/19
                                                                                                                                             67 2:51PM
 Debtor 1      Ashley R Gaskins                                                           Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $           2,815.62


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                   page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
        Case 19-01074-5-DMW                            Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                                Page 51 of3/08/19
                                                                                                                                                  67 2:51PM




 Fill in this information to identify your case:

 Debtor 1                    Ashley R Gaskins
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Ashley R Gaskins                                                      X
              Ashley R Gaskins                                                          Signature of Debtor 2
              Signature of Debtor 1

              Date       March 5, 2019                                                  Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
     Case 19-01074-5-DMW        Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49          Page 52 of3/08/19
                                                                                                     67 2:51PM

 In re   Ashley R Gaskins                                                 Case No.
                                                    Debtor(s)



         FORM 106DEC DECLARATION ABOUT AN INDIVIDUAL DEBTOR'S SCHEDULES
                                               Attachment A

Inclusion of any debt listed on Schedules D, E or F shall not be construed as an admission as to it's
validity including but not limited to the propriety/amount of charges/fees, interest rate or standing to
assert a claim based on the alleged debt.
        Case 19-01074-5-DMW                            Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                            Page 53 of3/08/19
                                                                                                                                              67 2:51PM


 Fill in this information to identify your case:

 Debtor 1                 Ashley R Gaskins
                          First Name                        Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                                       Check if this is an
                                                                                                                                  amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                     12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
    you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
          whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
          on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         American Honda Finance                               Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of       2016 Honda CR-V 40,000 miles                       Reaffirmation Agreement.
    property             VIN: 2HKRM3H76GH547429                             Retain the property and [explain]:
    securing debt:       FMV: $21,925.00
                         Purchased:9/8/2016
                         Price: 29,372.97
                         Ownership: D1

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?

 Lessor's name:               Progressive Leasing                                                                          No

                                                                                                                           Yes


 Description of leased        Lease agreement for a Bowflex. Debtor will assume and continue to pay
 Property:                    $208.00 monthly.


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                   page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
       Case 19-01074-5-DMW                             Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                               Page 54 of3/08/19
                                                                                                                                                 67 2:51PM


 Debtor 1      Ashley R Gaskins                                                                      Case number (if known)


 Lessor's name:               Rankin & Fiume Orthodontics                                                                     No

                                                                                                                              Yes


 Description of leased        Contract for braces. Debtor will assume and continue to pay $202.00
 Property:                    monthly.




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
       Case 19-01074-5-DMW                             Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                         Page 55 of3/08/19
                                                                                                                                           67 2:51PM


 Debtor 1      Ashley R Gaskins                                                                      Case number (if known)



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Ashley R Gaskins                                                         X
       Ashley R Gaskins                                                                 Signature of Debtor 2
       Signature of Debtor 1

       Date        March 5, 2019                                                    Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                            page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
       Case 19-01074-5-DMW                             Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                              Page 56 of3/08/19
                                                                                                                                                67 2:51PM
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Eastern District of North Carolina
 In re       Ashley R Gaskins                                                                                 Case No.
                                                                                    Debtor(s)                 Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     1,500.00
             Prior to the filing of this statement I have received                                        $                     1,500.00
             Balance Due                                                                                  $                         0.00

2.     $    335.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):            None

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.   [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Refer to attorney fee contract attached hereto. (Chapter 13 Cases only)

                  Representation of debtors in an adversary proceeding or other contested bankruptcy matters. (Chapter 7 cases
                  only)
                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     March 5, 2019                                                                  /s/ Lindsay Murphy Parker
     Date                                                                           Lindsay Murphy Parker 50894
                                                                                    Signature of Attorney
                                                                                    Gillespie & Murphy PA
                                                                                    P.O. Drawer 888
                                                                                    New Bern, NC 28563
                                                                                    (252) 636-2225 Fax: (252) 636-0625
                                                                                    gmpa@lawyersforchrist.com
                                                                                    Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
Case 19-01074-5-DMW           Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                     Page 57 of 67




                         Gillespie & Murphy, P. A.
                                              Attorneys at Law

                                              J. Allen Murphy
                                            Jonathan E. Friesen
                                            Lindsay M. Parker
                                              Patrick D. Riley


  P. O. Drawer 888           200 Valencia Dr.               101 W. 14th St.                  321 N. Front
  St. 320 Middle St.         Suite 119                      Suite 101                            Suite 301
  New Bern, NC 28563         Jacksonville, NC 28546         Greenville NC 27834     Wilmington NC 28401
  P: (252) 636-2225          P: (800) 453-9851              P: (800) 453-9851           P: (910) 254-3456
  F (252) 636-0625                                                                      F: (910) 254-3444
                                    Email: gmpa@lawyersforchrist.com
                                    Website: www.lawyersforchrist.com

       CLIENT AUTHORIZATION FOR LEGAL SERVICES, BANKRUPTCY FEE CONTRACT, CHAPTER 7 CASE

  The undersigned “Client(s)” retains the law offices of Gillespie and Murphy, P.A. (hereafter referred to
  as “attorney”) for the purpose of filing a petition under Chapter 7 of the U.S. Bankruptcy Code (the
  “case.”) The attorney shall represent the client in a Chapter 7 bankruptcy proceeding before the United
  States Bankruptcy Court for the Eastern District of North Carolina, subject to the terms of this agreement
  as set forth herein.

  1.       FEES AND COSTS AND TERMS OF PAYMENT:

           a.     Client(s) agree(s) attorney shall be paid a total of $1,868.00

                  This amount includes the following:
                  1.       $      1,500.00       attorney fees;
                  2.       $         33.00       credit report fee ($33.00 ind./$66.00 joint);
                  3.       $        335.00       bankruptcy court filing fee;
                  4.                             other services

           The above fee is based upon information provided by client(s) to attorney at the
           initial contact. If the information provided in the bankruptcy questionnaire reveals
           more creditors or issues unknown to the attorney, the above fee may be modified
           depending upon the number of creditors and difficulty of the case.

           CONTINGENCY FEE ELECTION - In the event the attorney files an action to
           address creditor misconduct, including adversary proceedings or motions for
           sanctions, the attorney, in his sole discretion, may elect to provide these services on a
           “contingency fee” basis. Under this election, the client agrees that the attorney shall
           be compensated for performing these services through payment to him of a


                                                      -1-
Case 19-01074-5-DMW       Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                     Page 58 of 67



       minimum of 33% of any gross recovery obtained on the client’s behalf, subject to
       Bankruptcy Court approval. We may also seek to have the Court order all fees be
       paid by the offending creditor.


       The Chapter 7 petition shall not be filed, in accordance with the bankruptcy code, until all
       upfront fees and costs, as set forth above are paid and all information requested by
       attorney, is provided, the petition is prepared, reviewed by “Client’s” for accuracy and
       signed for verification by “Client’s”.

              1.      At least $1,000.00 shall be non-refundable.

              2.      The balance due shall be paid before attorney prepares the petition,
                      schedules and statement of financial affairs for the filing of Chapter 7
                      petition. Once preparation of the petition has begun all attorneys fees paid
                      by the client to the attorney shall be applied in payment of the attorneys
                      fees and shall be non-refundable. Any filing fees received by the attorney
                      shall be refunded to client if the case is not filed.
              3.      Client agrees that if payments are not made as outlined above, attorney may
                      immediately close client(s) file, in which case no further action needs to be taken
                      or services rendered by attorney and said file shall be closed. The bankruptcy
                      court filing fee shall be returned to the client(s) with all other fees paid non-
                      refundable to attorney. In the event the “Client(s)” has not paid the upfront fees
                      and costs within 180 days of the date of this Agreement, it shall be presumed that
                      the “Client(s)” has elected not to file bankruptcy. Any attorney fees paid and
                      costs paid for services such as, but not limited to, credit report, credit counseling,
                      debtor education or similar services after this 180 days shall be forfeited by
                      Client(s) to attorney as non-refundable.

  2.   LEGAL SERVICES PROVIDED:

       a.     For the fees set forth in 1(a) above, the attorney shall provide basic services reasonably
              necessary to properly prepare the chapter 7 bankruptcy petition and represent the
              “Client(s)” before the bankruptcy court. These services include the following:

              1.      Analysis of “Client(s)” financial situation and advising Client(s);
              2.      Preparation of petition, schedules, statement of financial affairs, supplemental
                      local forms and mailing matrix;
              3.      Correspondence to “Client(s)” regarding “Client(s)’ responsibilities and
                      attendance of Section 341 meeting;
              4.      Preparation for and representing “Client(s)” at Section 341 meetings;
              5.      Exemption planning;
              6.      Providing information to the court, the trustee and creditors in accordance with
                      the Bankruptcy Code and the Local Rules of the EDNC;
              7.      Review of Orders related to the case;
              8.      Maintaining custody and control of case file;


                                                  -2-
Case 19-01074-5-DMW     Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                   Page 59 of 67



            9.      Obtaining copies of proof of claims and review, if necessary;
            10.     If needed, preparation and filing of proofs of claim on your behalf for your
                    creditors;
            11.     Preparation for and attendance at 341 meeting;
            12.     Responding to “Client(s)’contacts regarding changes in “Client(s)” financial and
                    personal circumstances and advising the court and trustee of the same, if
                    necessary, for the proper administration of “Client(s)” case;
            13.     Communicating with “Client(s)”as needed for the proper administration of
                    “Client(s)” case;
            14.     Communicating with creditors as needed for the proper administration of
                    “Client(s)” case; and,
            15.     Communicating with the court and trustee as needed for the proper
                    administration of “Client(s)” case.

       b.   However, in the event some unusual or unexpected event or action occurs that requires
            more time, expense, and labor for any of the above, the attorney has the right to request
            additional fees for such time, expense and labor. “Client(s)” agree to pay for these
            services, in advance, before the services are rendered at the hourly rate of $350.00 per
            hour, or a flat fee determined prior to services being rendered.

  3.   LEGAL SERVICES NOT PROVIDED:

       a.   Conversion to Chapter 13;
       b.   Representation in any action objecting to discharge in bankruptcy or discharge of a
            particular debt;
       c.   Representation in any Adversary Proceeding filed by the Trustee or creditor or
            Bankruptcy Administrator;
       d.   Post-discharge actions;
       e.   Representation before any tax authority;
       f.   The cost of long distance telephone calls and the cost of delivery (other than postage);
       g.   Fielding telephone calls and correspondence from client’s creditors prior to filing of case
            with the court;
       h.   Searching title or lien records;
       i.   Services initiated to resolve issues concerning concealment of debts or assets or
            misrepresentation of facts, valuation of property, objection to exemptions, violation of or
            relief from the automatic stay, dismissal of the case, purchase or sale of property and
            incurrence of additional debt;
       j.   Non-appearances at court or the first meeting of creditors (341 meeting);
       k.   Negotiating or arranging for the retention, redemption. or post discharge release of
            collateral;
       l.   Reaffirmation agreements and/or motions for redemption;
       m.   Amendments to add additional creditors or correct (or update) the schedules; and,
       n.   Avoidance of judgment liens.
       o.   Representation in any state court proceeding
       p.   Representation in an federal court proceeding not related to bankruptcy
       q.   Representation in loan modifications
       r.   Representation in settlement of debts


                                               -3-
Case 19-01074-5-DMW     Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                   Page 60 of 67




  4.   CLIENT(S) OBLIGATIONS:

       a.   To pay the fees set out above;
       b.   To make all payments to all creditors in a timely manner as to any and all debts in which
            the client(s) have property they wish to retain or are reaffirming the debt;
       c.   To provide accurately, completely and honestly all the information necessary to properly
            analyze the client(s) financial situation and prepare the chapter 7 bankruptcy petition,
            schedules, statement of financial affairs, supplemental local forms, mailing matrix and
            other documents as required;
       d.   To thoroughly review and sign the bankruptcy petition, schedules, statement of financial
            affairs, supplemental local forms, mailing matrix and other documents as required and
            advise attorney of any inaccuracies or changes needed;
       e.   To keep the attorney advised at all times of all the client(s) current contact information,
            including but not limited to, mailing addresses, physical address, email address, work
            phone number, home phone number, cell number and any other means of contact;
       f.   To attend the section 341 meeting of creditors and any other court hearings set in
            “Client(s)” case and to arrive in a timely manner dressed appropriate for a court
            proceeding;
       g.   To provide any information requested by the Chapter 7 Trustee, Court, Bankruptcy
            Administrator, attorney for “Client(s)” and any other party in the case, unless the Court
            rules the “Client(s)” is/are not required to provide the information;
       h.   To respond immediately to any phone call, correspondence and requests by the Attorney
            or staff of Attorney;
       i.   Comply with the obligations placed upon the “Client(s)’ by Local Rule 4002-1(b), a copy
            of which is attached hereto;
       j.   To do everything asked of “Client(s)’ by attorney, or any member of Attorney’s staff,
            Trustee, Court and Bankruptcy Administrator for proper administration of “Client(s)”
            case;
       l.   Not to give out attorney’s name, telephone number or address prior to the filing date of
            clients’ case, unless clients have paid attorney at least $200.00 of the attorney fees due;
            and,
       m.   To promptly provide the Attorney with copies of any judgments, summons, writs
            of execution, foreclosure notices and all other documentation or legal process (law
            suits or other proceedings) for matters in which the Client is a party.

  5.   NO PROMISES OF OUTCOME, FUTURE CREDIT OR TAX ADVISE:

       a.   Client acknowledges that neither attorney nor attorney’s staff has made any promises or
            guarantees about the outcome of “Client(s)” case or the “Client(s)” ability to obtain
            future credit.
       b.   The attorney representation of the “Client(s)” specifically does not include and the
            attorney has not undertaken to give tax advice to the client, and attorney has advised the
            debtor to seek separate counsel or a CPA or tax advisor with regard to any tax advice or
            tax ramifications of the filing of any bankruptcy proceeding.



                                               -4-
Case 19-01074-5-DMW         Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                    Page 61 of 67



  6.    WITHDRAWAL FROM REPRESENTATION:
        The attorney reserves the right to withdraw from this matter (i) if the client fails to honor any
        part/portion of this agreement, (ii) for any just reason as permitted or required under the North
        Carolina State Bar’s Rules of Professional Conduct, (iii) as permitted by the rules of courts of the
        State of North Carolina and/or the Bankruptcy Court. Notification of withdrawal shall be made
        in writing to the client. Attorney shall have an automatic right to withdraw from this matter if a
        check delivered by the client to the attorney is returned for insufficient funds.

  7.    RETENTION OF CLIENT(S) RECORDS:
        Attorney shall scan for retention any of the books, papers, and/or records related to the
        representation of the client and return all hard copies to the client, if requested.

  8.    READ CAREFULLY: Client understands that no paralegal, secretary, or other non-lawyer
        working at the offices of Gillespie and Murphy, P.A., has the authority (i) to give legal
        advice, (ii) to recommend that client should or should not file for the protection of
        bankruptcy, (iii) to recommend that client file under one bankruptcy chapter rather than
        another chapter, to the extent that such advice or recommendation would involve the
        exercise of independent legal judgement. Client acknowledges that no one employed by or
        affiliated with the law offices of Gillespie and Murphy, P.A., other than an attorney, has
        given such advice or made any such recommendation to the client.

  9.    Caution: Client understands that if client is behind in payments on a car, mobile home, furniture
        loan, lease or other secured debt, the bankruptcy laws do not stop a creditor from repossessing or
        otherwise taking such property until such time as the client’s case gets filed with the Bankruptcy
        Court. Similarly, client understands that foreclosure on a home or a piece of land cannot be
        stopped until the clients case gets filed with the Bankruptcy Court.

  10.   Returned Checks: Client will be charged (i) a processing fee of $25.00 for any check in which
        payment has been refused by the payor bank because of insufficient funds or because the drawer
        did not have an account at that bank and (ii) any service charges imposed on the attorney by a
        bank or depository for processing the dishonored check, pursuant to the provisions of N.C.G.S.
        section 6-21.3 and 25-3-506.

  11.   Payments: All payments must be made in cash, certified check, cashiers check, or money order
        unless approved by the attorney handling the case. Any payments made by personal check will
        delay the filing of the related bankruptcy petition for ten (10) business days to allow checks to
        clear the bank.

  12.   Information related to a Chapter 7 bankruptcy and the role of the Chapter 7 trustee
        assigned to your case by the Court and the role of the Bankruptcy Administrator in review
        of your chapter case after filing: When you file a Chapter 7 Bankruptcy, the Court assigns a
        Chapter 7 Trustee to your case. John Bircher, Walter Hinson, and Stephen Beaman currently
        serve as Trustees in this district. Once assigned to your case, the Trustee will review the
        information you provided to the Court and determine if there are any assets to administer.

        a.      The role of the Trustee includes but is not limited to the following:



                                                    -5-
Case 19-01074-5-DMW     Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                    Page 62 of 67



            1.      Reviews the information in your documents for accuracy. The Trustee will
                    review other sources to confirm you have made full and complete disclosure
                    including:
                    (a)     City and County tax records
                    (b)     Department of Motor Vehicle records
                    (c)     Secretary of State records
                    (d)     IRS and State Department of Revenue records
                    (e)     Internet Searches
                    (f)     County court records
                    (g)     any other public records available to the Trustee
                    (h)     other information or documents the trustee may request from you to
                            determine the honesty and accuracy of your petition.
            2.      Reviews your petition, tax returns, bank records, business records, etc. to verify
                    your income, debts, expenses, and personal and business transactions.
            3.      Determines if you have assets that are not protected, that he, as Trustee, can sell
                    to pay money to your unsecured creditors.

            The moment you file a Chapter 7 bankruptcy, all your personal belongings and real
            estate come under the control of your Trustee. If the property has value over what the
            law allows you to protect, he has the authority to sell your property, pay you the value
            you are entitled to protect and distribute the balance to any lien holder, pay his allowed
            commission and fees and then pay any remaining amounts to your unsecured creditors.
            We, as your attorneys, will review your information to maximize your exemptions
            to protect your property.

            If you own real estate (house, land, condo, duplex, timeshare, mobile homes and land,
            etc.) the Trustee will closely examine the Deed, Promissory Note and Deed of Trust for
            any defects. The Trustee may file an adversary proceeding (legal action against your
            lender), if he believes there is a defect. If he is successful in this action, the
            lien/mortgage will be deemed void. The Trustee will then get Court permission to sell
            the property, pay you whatever amount you are entitled to protect via your exemption(s)
            and pay your unsecured creditors any amounts remaining after his commission and fees
            are paid. This is why we review these documents prior to the case being filed.

            If the Trustee determines you have improperly claimed an exemption to protect
            something you own, he may object to the exemption. If the Court agrees with his
            objection you will lose the exemption or have it reduced in amount. If the Trustee sells
            the property, you would receive a reduced amount or possibly nothing at all. Our duty is
            to maximize your exemptions so you get the most protection.

            If you have repaid debts to family members, partners or business associates in money or
            property in the 12 months prior to the date your bankruptcy is filed, the Trustee can and
            probably will demand the return of that money or property, or its value, from the person
            who received it. If the person does not comply, the Trustee can file an adversary
            proceeding against that person to obtain a Court Order requiring the return of the money
            or property.



                                                -6-
Case 19-01074-5-DMW     Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                     Page 63 of 67



            If you have transferred or sold any property, real or personal, to anyone in the four years
            prior to the Chapter 7 filing date, the Trustee may inquire if you received a fair amount
            of value for the transfer. If the Trustee believes you did not, or if he believes the transfer
            was in some other way improper, he could demand money from the person who received
            what you transferred or seek to undo the transfer to bring the property into your
            bankruptcy estate and sell the property to pay to the Trustee for his fees and to your
            unsecured creditors.

            If you are entitled to a tax refund, insurance proceeds, a marital settlement or inheritance
            at the time you file the Chapter 7 or if you become entitled to such within 180 days of
            filing, these become part of your bankruptcy as an asset and can be taken by the Trustee
            to distribute to your creditors unless they can be protected by an exemption.

            The Trustee has the authority to examine your bank accounts and tax returns as well as
            business and other records. He will determine if you have taken any inappropriate
            actions prior to filing your case. If so, he can seek money or property from you or those
            with whom you have done business. He can also seek to have your Discharge denied by
            the Court if you have misrepresented facts or committed any fraudulent act or otherwise
            violated any Bankruptcy Rules. In severe cases, you can be charged with Bankruptcy
            Fraud, a federal crime.

            We designed our Bankruptcy Questionnaire and Document Request Forms to obtain all
            of the information needed to prepare your bankruptcy documents honestly and
            accurately. We use this information to comply with the Federal and Local Bankruptcy
            Rules and to determine which chapter of bankruptcy is best suited to help you get a fresh
            start. These documents also help us advise you of potential risks in your case, if any.
            Finally, we use this information to determine what property is protected or otherwise
            exempt and not subject to control of the Trustee. This is why your careful attention to
            EACH question on EACH page of these documents is extremely important. We are here
            to help you, but we need your help and cooperation in order to give your case the greatest
            chance to succeed.

       b.   The role of the Bankruptcy Administrator (BA) includes but is not limited to the
            following:

            1.      Examines every Chapter 7 filed, specifically cases involving over median
                    income debtors. The BA’s purpose in doing so is to determine if you qualify for
                    a Chapter 7 bankruptcy.
            2.      Reviews for the purpose of determining qualification for a Chapter 7 bankruptcy
                    the following:
                    (a)      Pay advices including paycheck stubs, pension/retirement statements,
                             IRA withdrawal statements, 401(k) withdrawal statements, Social
                             Security benefits award statements, monthly profit and loss statements
                             for business income, annuity payments, and any other document that
                             evidences income received prior to and since the filing of the case;
                    (b)      Pay advices, as defined above, received by the debtor’s non-filing spouse
                             prior to and since the filing of the case;


                                                -7-
Case 19-01074-5-DMW            Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49               Page 64 of 67



                         (c)      Bank statements and cancelled checks for all bank accounts held by the
                                  debtor(s), non-filing spouse and any entity held by them;
                         (d)      Documentation supporting a non-filing spouse’s marital adjustment
                                  (expenses paid out by a non-filing spouse); and,
                         (e)      Other documentation relevant to income, expenses, and deductions.

                 This is why it is important that we obtain accurate income and expense information
                 from you.

                 We will advise you if we believe there may be questions raised by the BA as to you
                 qualifying for a Chapter 7 bankruptcy so you may make an informed decision of how you
                 wish to proceed.




  ************************************************************************************


  Client acknowledges that client has read and understands all the terms of this client authorization
  for legal services/fee contract. Client also acknowledges having received a copy of this document
  which consists of 9 pages.


  _s/Ashley Gaskins________________                              ______1/22/2019___
  Signature of Client                                                   Date

  _____________________________________
  PRINTED Name of Client



  _____________________________________                                  _________________________
  Signature of Client                                                    Date

  ____________________________________
  PRINTED Name of Client


                                                    -8-
Case 19-01074-5-DMW           Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                          Page 65 of 67



                                                  RULE 4002-1
                                                DEBTOR DUTIES

  (a)   The following shall apply to individual debtors in all cases.
        (1)      FINANCIAL INFORMATION. Every individual debtor shall bring to the
                 meeting of creditors under §341 and make available to the trustee evidence of current income,
                 including copies of all payment advices or other evidence of payment, if any, with all but the last
                 four digits of the debtor’s social security number redacted, received by the debtor from an
                 employer within 60 days before the filing of the petition.
        (2)      TAX RETURN. At the meeting of creditors under §341, the debtor shall provide to the trustee a
                 copy of the debtor’s Federal income tax return for the most recent tax year ending immediately
                 before the commencement of the case and for which a return was filed, including any attachments,
                 or a transcript of the tax return, or provide a written statement that the documentation does not
                 exist.
        (3)      The debtor’s obligation to provide tax returns under Federal Bankruptcy Rules 4002(b)(3) and
                 4002 (b)(4), and Local Bankruptcy Rule 4002-1(a)(2) and (b)(2) is subject to procedures for
                 safeguarding the confidentiality of tax information established by the Director of the
                 Administrative Office of the United States Courts, except that with respect to tax returns provided
                 b the debtor under Local Bankruptcy Rule 4002-1(a)(2) and (b)(2), the trustee and bankruptcy
                 administrator are not subject to the procedures for requesting the obtaining access to tax
                 information established by the Director of the Administrative Office of the United States Courts.



  (b)   CHAPTER 7 DEBTOR - DUTIES. The following shall apply in chapter 7 cases.
        (1)   The chapter 7 debtor shall comply with the requirements of Local Bankruptcy Rules 1007-1 and
              1007-3 regarding statements of intention.
        (2)   TAX RETURNS AND PAYMENT ADVICES PROVIDED TO BANKRUPTCY
              ADMINISTRATOR.
              (A)     No later than 14 days after the date of the filing of the petition, an individual debtor in a
                      case under chapter 7 shall provide in electronic format to the bankruptcy administrator:
                      (i)       the debtor’s Federal income tax return for the most recent tax year ending
                                immediately before the commencement of the case and for which a return was
                                filed, including any attachments, or a transcript of the tax return, or provide a
                                written statement that the documentation does not exist; and
                      (ii)      evidence of current income including copies of all payment advices or other
                                evidence of payment, if any, with all but the last four digits of the debtor’s social
                                security number redacted, received by the debtor from an employer within 60
                                days before filing of the petition.
              (B)     If a debtor is proceeding without the assistance of counsel and is unable to provide in
                      electronic format the documents required in (A) of this subsection, the debtor may
                      provide the documents to the bankruptcy administrator by other means.




                                                                                 CHAPTER 7 FEE AGRMNT REV. 1. 2018



                                                        -9-
       Case 19-01074-5-DMW                             Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49                    Page 66 of3/08/19
                                                                                                                                      67 2:51PM




                                                               United States Bankruptcy Court
                                                                     Eastern District of North Carolina
 In re      Ashley R Gaskins                                                                              Case No.
                                                                                     Debtor(s)            Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.



 Date: March 5, 2019                                                      /s/ Ashley R Gaskins
                                                                          Ashley R Gaskins
                                                                          Signature of Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
        Case 19-01074-5-DMW        Doc 1 Filed 03/08/19 Entered 03/08/19 14:57:49   Page 67 of 67


    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




American Express                        Synchrony Bank
Attn: Officer                           Attn: Managing Agent
Po Box 981540                           Po Box 965060
El Paso, TX 79998                       Orlando, FL 32896


American Honda Finance
Attn: Managing Agent
Po Box 168088
Irving, TX 75016


Barclays Bank Delaware
Attn: Managing Agent
Po Box 8801
Wilmington, DE 19899


Citicards Cbna
Attn: Managing Agent
Po Box 6077
Sioux Falls, SD 57117


Comenity Bank/Victoria Secret
Attn: Managing Agent
Po Box 182125
Columbus, OH 43218


Discover Financial
Attn: Managing Agent
P O Box 3025
New Albany, OH 43054


Navy Federal Credit Union
Attn: Officer
Po Box 3000
Merrifield, VA 22119


Progressive Leasing
Attention: Managing Agent
10619 S Jordan Gateway Suite 100
South Jordan, UT 84095


Rankin & Fiume Orthodontics
Attn: Managing Agent
602 McCarthy Blvd
New Bern, NC 28562
